Case: 09-50810     Document: 00511133670          Page: 1    Date Filed: 06/07/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            June 7, 2010
                                     No. 09-50810
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

DIONNE WARD,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:09-CR-23-1


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
        Dionne Ward pleaded guilty to prescription fraud and was sentenced to 13
months of imprisonment and one year of supervised release.
        Ward asserts in her attorney-prepared brief that her trial counsel was
ineffective, that she should have received a lower sentence, and that her due
process rights were violated.          However, she does not provide any facts or
arguments in support of these assertions. Because she has not briefed these



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50810   Document: 00511133670 Page: 2       Date Filed: 06/07/2010
                                No. 09-50810

issues, she has abandoned them. See Hughes v. Johnson, 191 F.3d 607, 612-13
(5th Cir. 1999); Beasley v. McCotter, 798 F.2d 116, 118 (5th Cir. 1986).
      AFFIRMED.




                                       2